Case: 11-41036     Document: 00511824248         Page: 1     Date Filed: 04/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 17, 2012
                                     No. 11-41036
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

VICTOR VILLANUEVA SANCHEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:11-CR-607-1


Before JONES, Chief Judge, and JOLLY and SMITH, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Victor Villanueva Sanchez
raises arguments that are foreclosed by United States v. Newson, 515 F.3d 374,
377-78 (5th Cir. 2008), which held that the Government may decline to move for
an additional one-point reduction under U.S.S.G. § 3E1.1(b) based on the
defendant’s refusal to waive his right to appeal. The Government’s motion for
summary affirmance is GRANTED, the Government’s alternative motion for an



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-41036   Document: 00511824248    Page: 2   Date Filed: 04/17/2012

                                No. 11-41036

extension of time to file a brief is DENIED, and the judgment of the district
court is AFFIRMED.




                                     2